                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

 JAMIE R. MAPES,

               Plaintiff,                            Case No.: 18-CV-01977-JPS

       v.

 WASHINGTON COUNTY et al.,

              Defendants.

    STIPULATION FOR DISMISSAL WITH PREJUDICE AND WITHOUT COSTS


      It is hereby stipulated by and between the parties through their respective counsel,

that the above-entitled action should be dismissed with prejudice and without costs.

                                         CADE LAW GROUP LLC

Dated: July 15, 2019                     By: /s/ Nathaniel Cade, Jr.
                                         Nathaniel Cade, Jr., SBN 1028115
                                         Attorney for Plaintiff, Jamie Mapes
                                         PO Box 170887
                                         Milwaukee, WI 53217
                                         Telephone: 414-255-3802
                                         Fax: 414-255-3804
                                         Email: nate@cade-law.com


                                         LEIB KNOTT GAYNOR LLC

Dated: July 15, 2019                 By: /s/ Douglas S. Knott
                                        Douglas S. Knott, SBN 1001600
                                        Charles R. Starnes, SBN 1113293
                                        Attorneys for Defendant Advanced Correctional
                                        Healthcare, Inc.
                                        219 North Milwaukee Street, Suite 710
                                        Milwaukee, WI 53202
                                        Telephone: (414) 276-2102
                                        Fax: (414) 276-2140
                                        Email: dknott@lkglaw.net
                                               cstarnes@lkglaw.net

                                           1

        Case 2:18-cv-01977-JPS Filed 07/15/19 Page 1 of 2 Document 33
                                       AXLEY BRYNELSON LLP

Dated: July 15, 2019                   By: /s/ Lori M. Lubinsky
                                       Lori M. Lubinsky, SBN 1027575
                                       Kristin R. Pierre, SBN 1085499
                                       Attorneys for Defendants Washington County
                                       and Sheriff Dale Schmidt
                                       Manchester Place
                                       2 E Mifflin St - Ste 200
                                       PO Box 1767
                                       Madison, WI 53703
                                       608-257-5661
                                       Fax: 608-257-5444
                                       Email: llubinsky@axley.com
                                               kpierre@axley.com




                                          2
4843-5897-4620.1
            Case 2:18-cv-01977-JPS Filed 07/15/19 Page 2 of 2 Document 33
